 LAW ENFORCEMENT & SECURITY OFFICERS LOCAL 40BLaw Enforcement & Security Officers, Local 40B(South Jersey Detective Agency) and Jon M.Richards. Case 4-CB-4020February 23, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn August 4, 1981, Administrative Law JudgeHubert E. Lott issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge onlyto the extent consistent herewith.The facts are not in dispute. Charging PartyRichards joined Respondent Union shortly after hecommenced employment with South Jersey Detec-tive Agency, the Employer herein, in November1979. Respondent and South Jersey had been par-ties to a collective-bargaining agreement sinceAugust 15, 1979. When Richards joined Respond-ent, he did not receive copies of its contract withSouth Jersey or the health and welfare plan underwhich he was covered. When he asked SouthJersey for the agreements, it referred him to Re-spondent. In December 1979, and again in Januaryand March 1980, Richards asked Respondent Busi-ness Agent LaMania for copies of the documents.Each time, LaMania told him that he would re-ceive them. He never did. Richards testified that hewanted to see the collective-bargaining agreementto find out if he were entitled to certain overtimepay and he wanted to see the health and welfareplan because he had incurred certain medical ex-penses and wanted to see if he should be reim-bursed for them. Upon LaMania's instruction,Richards sent his medical bills to LaMania. He re-ceived reimbursement for some of these expensesbut only after he had filed the charge in the instantcase. He never received payment for the overtimeor for other medical costs he had incurred and hedid not know whether he was entitled to such pay-ments.While setting out the above facts, the Adminis-trative Law Judge did not decide whether Re-spondent's failure to make available to Richardscopies of the documents he had requested violatedSection 8(b)(1)(A) of the Act. He found, instead,260 NLRB No. 49that the Labor-Management Reporting and Disclo-sure Act (LMRDA) at Title 1, Section 104, andTitle II, Section 210,1 established an "adequateremedy" through the Secretary of Labor for Re-spondent's conduct. For this reason, the Adminis-trative Law Judge recommended dismissal of thecomplaint. We cannot agree with the Administra-tive Law Judge that the LMRDA establishes anexclusive remedy for Respondent's failure to honorunit employee Richards' requests for copies of thecollective-bargaining agreement and health andwelfare plan affecting him. Moreover, we find that,by failing and refusing to make available these doc-uments to Charging Party Richards, Respondentviolated Section 8(b)(1)(A) of the Act.As the Administrative Law Judge noted, theLMRDA does impose a duty on labor organiza-tions to provide copies of collective-bargainingagreements to employees who are directly affectedby such agreements, and who request such copies.2The LMRDA further empowers the Secretary ofLabor to bring actions to enforce this provision ofthe LMRDA.3However, these provisions of theLMRDA do not supplant the rights and remediesprovided by other Federal laws, and the veryterms of the LMRDA so indicate. Thus,LMRDA,4Title I, Section 103, provides that:Nothing in this title [i.e., Title 1, 29 U.S.C. 411-415] shall limit the rights and remedies of anymember of a labor organization under any Stateor Federal law or before any court or other tri-bunal, or under the constitution and by-laws ofany labor organization. [Emphasis supplied.]And, further, we note that Congress included inthe LMRDA, at Section 603,5an admonitionwhich reaches virtually all of the LMRDA andwhich explicitly preserves a party's rights underthe National Labor Relations Act. That provisionstates:603 (a) Except as explicitly provided to thecontrary, nothing in this Act shall reduce or limitthe responsibilities of any labor organization orany officer, agent, shop steward, or other rep-resentative of a labor organization, or of anytrust in which a labor organization is interest-ed, under any other Federal law or under thelaws of any State, and, except as explicitly pro-vided to the contrary. nothing in this Act shalltake away any right or bar any remedy to whichmembers of a labor organization are entitledSee 2 LI SC §414and 29 US.C §440.Sec 21 L!S C § 414:' See 29 U.S.C § 441)' See 29 U S C § 413s See 29 LUS C§ 523419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder such other Federal law or law of anyState.(b) Nothing contained in titles I, II, III, IV,V, or VI of this Act shall be construed to su-persede or impair or otherwise affect the pro-visions of the Railway Labor Act, as amended,or any of the obligations, rights, benefits, privi-leges or immunities of any carrier, employee,organization, representative, or person subjectthereto; nor shall anything contained in saidtitles (except section 505) of this Act be construedto confer any rights, privileges, immunities, ordefenses upon employers, or to impair or other-wise affect the rights of any person under the Na-tional Labor Relations Act, as amended. [Em-phasis supplied.]6These provisions of the LMRDA, which the Ad-ministrative Law Judge failed to note, clearly es-tablish that the LMRDA does not preclude ourconsideration of the instant alleged violation of theNational Labor Relations Act. We now proceed tosuch a consideration.The Administrative Law Judge accurately ob-served that, because of a union's unique position asthe exclusive bargaining agent of the employees itrepresents, it owes these employees a fiduciaryduty to deal fairly with them.7Employees mustrely on their union to represent them fairly in allmatters covered by the collective-bargaining agree-ment, which controls the terms and conditions oftheir employment. However, when a union deniesthe employees it represents the opportunity to ex-amine its agreement with their employer, it severe-ly limits the employees' ability to determine wheth-er they have been afforded the fair representationthat is their due. In the instant case, Respondent'sfailure to make available to Charging Party Rich-ards copies of its collective-bargaining agreementand its health and welfare plan8impeded his abilityto understand his rights under those documents andhampered his ability to determine the quality of hisrepresentation under them. Accordingly, we findthat Respondent's conduct fell short of fulfilling itsfiduciary duty to deal fairly with the employees itrepresents and that by such conduct Respondentviolated Section 8(b)(l)(A) of the Act.I Sec 505 of the LMRDA referred to above is not pertinent to thisproceedingI See, generally. liramsters Local Union No. 122, International Brother-hood of Jl'amvter%. C hauffeurs. Warehousemen and Ilelpers of America(4ugus A4. Busch d Co of Mair., inc.), 203 NLRB 1041 (1973); andi Local3036 'Ner York Citv lai Drivers Union. AFL-CIO (En Operating Corp.),204 NLRB 427, 429 (1973)H The components otf a health and welfare plan clearly constitute "con-ditions of employment " See Inland Steel Co. v. .VL.R.B.., 170 F.2d 247,251 (7th Cir 1948); Parcemaker Yacht Co.. a Division of M;fision 'Marine,Inc. 253 NL.RB 828, 831 (1980)CONCLUSIONS OF LAWI. The Employer is an employer engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act.2. Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By failing and refusing to make available itscollective-bargaining agreement with South JerseyDetective Agency and its health and welfare planunder which he was covered to Charging PartyJon Richards, after he duly requested such docu-ments, Respondent violated Section 8(b)(1)(A) ofthe Act.4. The foregoing unfair labor practice is anunfair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice affecting commerce, we shallorder that Respondent cease and desist therefromand take certain affirmative action deemed neces-sary to effectuate the policies of the Act. The af-firmative aspect of the Order shall require Re-spondent to make available to Charging PartyRichards copies of the collective-bargaining agree-ment and health and welfare plan he requested. Inaddition, Respondent shall be required to post anappropriate notice.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Law Enforcement & Security Officers, Local 40B,Ventnor, New Jersey, its officers, agents, and rep-resentatives, shall:1. Cease and desist from:(a) Failing and refusing to make available, uponrequest, copies of its collective-bargaining agree-ment and health and welfare plan to unit memberemployees.(b) In any like or related manner restraining orcoercing employees in the exercise of their rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Make available to Charging Party Richardsits collective-bargaining agreement and its healthand welfare plan with his employer.(b) Post at its business office copies of the at-tached notice marked "Appendix."9Copies of saidIn the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byContinued420 LAW ENF'ORCEMENT & SECIURITY OFFICERS LO()CAL 40Bnotice, on forms provided by the Regional Direc-tor for Region 4, after being duly signed by the ap-propriate representative of Respondent, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Deliver to the Board's Regional Director forRegion 4 copies of the aforesaid notice for postingby the Employer at each of its locations involvedherein, if the Employer desires to post said notices,on bulletin boards customarily used for notices toemployees at those locations.(d) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.Order of the National Labor Relations Board" shall read "Pos,ted Puru-ant to a Judgment of the United States Court of Appeals nlforcing anOrder of the Nataonil Labor Relations lo,;rd"APPENDIXNOTICE TO MEMBE RS ANt) EMPI OYYEESPOSTED- BY ORI)IR 01O THiNATIONAl LABOR REI A IONS BOARDAn Agency of the United States GovernmentWE WIL. NOT fail and refuse to make avail-able copies of the collective-bargaining agree-ment and the health and welfare plan we havewith their employers to unit member employ-ees who request to see these documents.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights guaranteed under Section 7 of theAct.WE WILL make available the collective-bar-gaining agreement and the health and welfareplan we have with South Jersey DetectiveAgency to unit member Jon Richards who hasrequested to see such documents.LAW ENFORCEMENT & SECURITY OF-FICERS, LOCA. 40BDECISIONSTATEMENT F01 THE CASEHUBERT E. LOTT, Administrative Law Judge: Thiscase came to hearing before me in Atlantic City, NewJersey, on February 17, 1981. The charge was filed bythe Charging Party and served on all parties on May 27,1980.' A complaint issued and was served on all partieson July 14. An answer to the complaint from Respond-ent was received on August 11. An order designatingplace of hearing was issued and served on the parties onJanuary 21, 1981. The sole issue in this case is whetherRespondent violated Section 8(b)( )(A) of the Act byfailing and refusing upon request to furnish Jon Richardswith a copy of its collective-bargaining agreement withthe Employer and its health and welfare plan. Respond-ent, in its answer, denies the commission of an unfairlabor practice.At the time the complaint issued Respondent was rep-resented by counsel, who filed an answer on August I 1.In its answer Respondent admitted service of the charge,jurisdictional facts sufficient to find that the Employer,South Jersey Detective Agency, is engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct, that Respondent is a labor organization within themeaning of the Act, and that Joseph LaMania is at alltimes material Respondent's business manager and anagent of Respondent within the meaning of Section 2(13)and Section (8)(b) of the Act. Neither Respondent nor itscounsel appeared at the hearing nor did they file a briefin support of their position in this case.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the brief filed by the General Counsel, I make thefollowing:FINDININGS OF FACI1. JURIS)IC' I IOThe Company, South Jersey Detective Agency, has itsprincipal place of business at 125 North LafayetteAvenue, Ventnor, New Jersey, where it is engaged inthe business of providing guard services and security of-ficers for its customers. During the past year, the Com-pany, in the course and conduct of its operations, pro-vided services valued in excess of $50,000 to other enter-prises within the State of New Jersey, each of which inturn annually purchased and received goods valued inexcess of $50,000 directly from points outside the Stateof New Jersey. Respondent admits, and I find, that theCompany is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act, andthat the Union is a labor organization within the meaningof Section 2(5) of the Act.11. THE AI.I EGil) UNFAIR I AROR PRACTICESSince on or about August 15, 1979, Respondent andSouth Jersey Detective Agency, herein called the Em-ployer, have been parties to a collective-bargainingagreement covering a unit of all security officers at theEmployer's facility located in Ventnor, New Jersey. TheCharging Party, Jon Richards, had been employed as asecurity guard by the Employer from November 1, 1979,to approximately March 15. Pursuant to the collective-bargaining agreement, Richards became a member of Re-spondent on the date of his employment with the Em-All dalte are In 198(I unless otherwise stated421 DECISIONS OF NATIONAl LABOR RELATIONS BOARDployer. Dues of approximately $2 per week were deduct-ed from his wages. When Richards became a member ofRespondent, he did not receive a copy of the contract orthe health and welfare plan. Initially he requested thedocuments from Colon, the director of the Employer,who referred him to Respondent's business agent, JosephLaMania. Richards requested the documents from l.a-Mania in approximately December 1979, January, andMarch. In each instance, LaMania told Richards that thedocuments would be forthcoming. Richards never re-ceived the copy of the contract or the health and welfareplan nor was he ever shown these documents by Re-spondent or anybody else. Richards testified that thereason he wanted to see the collective-bargaining agree-ment was to find out whether or not he was entitled topayments above the standard rate when he worked holi-days or Saturdays. Richards further stated that hewanted to see the health and welfare plan because hehad incurred certain medical expenses and expenses forprescriptions and he wanted to determine whether or nothe would be reimbursed for these costs under the planand to determine the extent to which he was covered forthese medical expenditures under the plan. Richards tes-tified that he incurred expenses for prescriptions, doctorvisits, and a pair of eyeglasses. When he discussed thematter with LaMania, the business agent told him tosend the bill to him. Richards complied with LaMania'sinstructions and testified that he was not reimbursed forhis eyeglasses until after he filed a charge in this case andnever received any reimbursement for the other bills hehad submitted to LaMania. Richards testified that to thisday he does not know whether or not he is covered forthose expenditures under the health and welfare plan orthe collective-bargaining agreement because he has seenneither. Richards testified that he ceased being a memberof the Respondent upon termination of his employmentwith the Employer in mid-March.111. ANALYSIS AND CONCLUSIONSThe General Counsel in his brief argues that where aunion has requested the termination of an employee fornonpayment of dues the Board has held that the unionhas a responsibility of informing an employee of his obli-gations under the collective-bargaining agreement beforethe request may be made citing Local 3036, New YorkCity Taxi Drivers Union, AFL-CIO (En Operating Corp.),204 NLRB 427 (1973). The counsel for the GeneralCounsel submits that the right to be informed of one'srights and obligations under a collective-bargainingagreement and health and welfare plan is a basic rightwhich may be enforced before the employee has tosuffer the risk of termination for not fulfilling his obliga-tions.The General Counsel further argues that the Boardhas stated that a purpose of the Act is to protect therights of individual employees in their relations withlabor organizations whose activities affect commerce.The Employer has accorded exclusive recognition to theUnion for the employees in a bargaining unit, and thisrecognition has been memorialized in a collective-bar-gaining agreement. The privilege of acting as an exclu-sive bargaining representative derives from Section 9 ofthe Act, and a union which would occupy this statutorystatus must assume the responsibility to act as a genuinerepresentative of all the employees in the bargaining unitciting Miranda Fuel Inc., 140 NLRB 181 (1963). There-fore, the right of the employees to bargain collectivelythrough representatives of their own choosing, guaran-teed under Section 7, becomes an empty right if the bar-gaining agent fails or refuses to fulfill the obligations im-posed upon it by the Act and treats an employee, it isbound to represent, unfairly citing Local 3036, New YorkCity Taxi Drivers Union, supra at 427. The General Coun-sel further argues that the authority vested in Respond-ent, as an exclusive agent of the employees, leads to em-ployee dependence on the labor organization for notonly negotiating his livelihood, but also informing him ofhis rights and obligations incurred as a result of those ne-gotiations. And that this creates a fiduciary duty that theunion deal fairly with employees citing N.L.R.B. v.Hotel, Motel and Club Employees' Union, Local 568,AFL-CIO (Philadelphia Sheraton Corp.), 320 F.2d 254 (3dCir. 1963), enfg. 136 NLRB 888 (1962). The GeneralCounsel argues that accordingly Richards wanted a copyof the collective-bargaining agreement to find out wheth-er he was entitled to extra compensation when heworked on Saturdays and holidays and that he wished tohave a copy of the health and welfare plan because hewas concerned about whether he was covered by any in-surance and whether he would be reimbursed for medi-cal expenses incurred. As the exclusive representative ofthe employer's employees, Respondent had the fiduciaryresponsibility to provide Richards with the informationsought. Respondent's failure to do so according to theGeneral Counsel was a breach of that responsibility andtherefore in violation of Section 8(b)(1)(A) of the Act.Drawing from cases dealing with violations of Section8(b)(1)(A) of the Act, certain facts become evident. Aunion has a fiduciary duty to deal fairly with employeesbecause of its unique position as the exclusive bargainingagent for the employees it represents. The employeemust rely on the union to represent him in all mannerscovered by the collective-bargaining agreement. More-over, the union has the duty to fairly represent the em-ployees covered by a collective-bargaining agreement.When a union acts in an arbitrary, invidious, or unfairmanner it violates that duty and the Act. Given thesepropositions it would be very difficult not to find a viola-tion of the Act when a union refuses to allow an em-ployee an opportunity to inspect the collective-bargain-ing agreement which controls the terms and conditionsof his employment. The only way an employee canknow whether or not he is being represented fairly, or atall, is by examining the contract which sets forth hisrights and duties. Failure to grant that right strikes at thevery heart of an employee's Section 7 rights. Since 1959the law has recognized this basic right of employeesthrough the Labor-Management Reporting and Disclo-sure Act. Title I, Section 104, of that Act reads:It shall be the duty of the secretary or correspond-ing principal officer of each labor organization, inthe case of a local labor organization, to forward acopy of each collective bargaining agreement made422 LAW ENFORCEMENT & SECURITY OFFICERS LOCAL 40Hby such labor organization with any employer toany employee who requests such a copy and whoserights as such employee are directly affected bysuch agreement, and in the case of a labor organiza-tion other than a local labor organization, to for-ward a copy of any such agreement to each con-stituent unit which has members directly affectedby such agreement; and such officer shall maintainat the principal office of the labor organization ofwhich lie is an officer copies of any such agreementmade or received by such labor organization, whichcopy shall be available for inspection by anymember or by any employee whose rights are af-fected by such agreement. The provisions of Sec-tion 210 shall be applicable in the enforcement ofthis section.Section 210 of that Act reads:Whenever it shall appear that any person has violat-ed or is about to violate any of the provisions ofthis title, the secretary may bring a civil action forsuch relief (including injunctions) as may be appro-priate. Any such action may be brought in the dis-trict court of the United States where the violationoccurred or, at the option of the parties, in theUnited States District Court for the District of Co-lumbia.These sections clearly set forth an employee's rightswith respect to obtaining a copy of the collective-bar-gaining agreement and appear to provide an adequateremedy for any employee that wishes to contact the Sec-retary of Labor or his representatives, who are chargedwith the duty of enforcing them. For this reason alone, Iwill dismiss the above complaint.CONCI.USIONS OF LAWI. The Company is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not been found to have violatedSection 8(b)(1)(A) of the Act because of the reasonsstated above.[Recommended Order for dismissal omitted from pub-lication ]423